           Case 2:19-cr-00210-JAD-BNW Document 34
                                               33 Filed 09/21/21
                                                        09/20/21 Page 1 of 3



1    TODD M. LEVENTHAL, ESQ.
     Leventhal and Associates, PLLC
2
     Nevada Bar No. 8543
3    California Bar No. 223577
     626 South Third Street
4    Las Vegas, Nevada 89101
     PHONE: (702) 472-8686
5
     leventhalandassociates@gmail.com
6    Counsel for Matthew Rendon

7                                UNITED STATES DISTRICT COURT
8                                       DISTRICT OF NEVADA
9
     UNITED STATES OF AMERICA,                           Case No.: 2:19-CR-00210-JAD-BNW-1
10
                    Plaintiff,                           UNOPPOSED MOTION FOR
11                                                       PREPARATION OF PRE-PLEA
            v.                                           INVESTIGATION REPORT1
12

13
     MATTHEW RENDON,

14
                    Defendant.

15

16
                                    Memorandum of Points and Authorities
17
             Mr. Rendon, by and through his attorney, Todd M Leventhal, Esq. and hereby move this
18
     Court for an order directing the United States Probation Office to prepare a Pre-Plea Investigation
19
     Report to determine Mr. Rendon’s applicable criminal history2.
20
            Mr. Rendon was charged by way of a indictment on August 14, 2019. At his arraignment
21
     and plea, he pled not guilty to all counts, Count 1-2: 18:922(g)(1) and 924(a)(2) - Felon in
22

23   Possession of a Firearm.

24

25

26
            1
27            This motion is timely filed. No deadlines are applicable.
            2
              Defense counsel met and conferred with the government as to this filing. The government
28   does not oppose this filing.
     PLEADING TITLE - 1
           Case 2:19-cr-00210-JAD-BNW Document 34
                                               33 Filed 09/21/21
                                                        09/20/21 Page 2 of 3



1           The parties are in the process of attempting to negotiate this case. The parties believe they
2
     will be able to resolve this case short of trial. Based on the parties review of Mr. Rendon’s
3
     criminal history, there is concern that Mr. Rendon’s projected guideline range will be considered
4
     higher than anticipated.
5

6           Mr. Rendon does have known criminal history. To satisfy Mr. Rendon’s concerns and to

7    assure that he has the information he needs to make a truly knowing and intelligent decision, as
8
     to whether to accept or reject the government’s potential plea offer, he has requested that a Pre-
9
     Plea Presentence Investigation Report be completed to determine if his prior convictions will
10
     trigger the career offender designation under the United States Sentencing Guidelines §§ 4B1.1
11

12   and 4B1.2. This request is also made in an effort to promote judicial economy.

13          DATED April 18, 2021.
14
                                                   __/s/ Todd M. Leventhal______________
15                                                 TODD M. LEVENTHAL, ESQ.
                                                   Leventhal and Associates, PLLC
16                                                 Nevada Bar No. 8543
                                                   California Bar No. 223577
17
                                                   Counsel for Matthew Rendon
18

19

20
                                                  [PROPOSED] ORDER
21
                     IT IS HEREBY ORDERED that the United States Probation Office shall prepare
22
     a Pre-Plea Presentence Investigation Report with respect to Defendant Matthew Rendon’s
23

24   criminal history points and corresponding criminal history.

25                 Dated: September 20, 2021:
                   DATED: September 21, 2021
26
                                                   __________________________
27                                                 United States Magistrate Judge

28
     PLEADING TITLE - 2
           Case 2:19-cr-00210-JAD-BNW Document 34
                                               33 Filed 09/21/21
                                                        09/20/21 Page 3 of 3



1

2                                   Certificate of Electronic Service
3           The undersigned hereby certifies that he is a person of such age and discretion as to be
4    competent to serve papers. That on September 20, 2021, he served an electronic copy of this
5    UNOPOSSED MOTION FOR PREPARATION OF PRE-PLEA INVESTIGATION
6    REPORT by electronic service (ECF) to all parties registered.
7

8
                                                       /s/ Todd M Leventhal
9                                                      Todd M Leventhal

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     PLEADING TITLE - 3
